Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO TRANSACTION SUPPORT AGREEMENT

This Amendment No. 1 (this “Amendment”) to that certain Transaction Support
Agreement (as defined below) is made and entered into as of January 30, 2020, by
and among the Persons set forth on Schedule I hereto (each, a “Supporting Party”
and together, the “Supporting Parties”), Leisure Acquisition Corp., a Delaware
corporation (“LACQ”) and GTWY Holdings Limited, a Canadian corporation (the
“Company”).

WITNESSETH:

WHEREAS, the Supporting Parties, LACQ and the Company entered into that certain
Transaction Support Agreement, dated as of December 27, 2019 (the “Transaction
Support Agreement”);

WHEREAS, pursuant to Section 3.6 of the Transaction Support Agreement, the
Transaction Support Agreement may be amended upon the execution and delivery of
a written agreement executed by each of the Supporting Parties, LACQ and the
Company; and

WHEREAS, the Parties desire to amend certain terms and conditions of the
Transaction Support Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto do hereby agree as follows:

1.    Capitalized Terms. All capitalized terms used in the recitals above and
elsewhere in this Amendment which are not defined herein shall have the meaning
ascribed to them in the Transaction Support Agreement.

2.    Amendment to Section 3.3(a). The last sentence of Section 3.3.(a) of the
Transaction Support Agreement shall be amended to replace the words “Error!
Reference source not found.” with “Section 3.3(a)”.

3.    Amendment to Exhibit A. Exhibit A of the Transaction Support Agreement is
hereby replaced in its entirety with the Warrant Agreement attached hereto as
Exhibit A.

4.    No Further Amendments. This Amendment and the Transaction Support
Agreement, taken together, shall constitute a single integrated instrument.
Except as expressly amended hereby, the Transaction Support Agreement is not
amended, modified or affected by this Amendment, and the Transaction Support
Agreement and the rights and obligations of the parties thereunder are hereby
ratified and confirmed by the parties hereto in all respects.

5.    Incorporation by Reference. The provisions set forth in Sections 3.2, 3.3,
3.6, 3.7, 3.9, 3.10, 3.11 and 3.12 of the Transaction Support Agreement are
hereby incorporated by reference herein, mutatis mutandis, as if such provisions
were fully set forth in this Amendment.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Amendment to the Transaction Support Agreement has been
duly executed and delivered by each Party as of the date first above written.

 

SUPPORTING PARTIES:

 

HG VORA SPECIAL OPPORTUNITIES MASTER FUND, LTD.

 

/s/ Mandy Lam

Name:   Mandy Lam Title: Authorized Signatory

 

MLCP GLL FUNDING LLC

 

/s/ Daniel B. Silvers

Name:   Daniel B. Silvers Title: Authorized Signatory

 

MATTHEWS LANE CAPITAL PARTNERS LLC

 

/s/ Daniel B. Silvers

Name:   Daniel B. Silvers Title: Authorized Signatory

 

HYDRA LAC, LLC

 

/s/ A. Lorne Weil

Name:   A. Lorne Weil Title: Authorized Signatory

 

/s/ Daniel B. Silvers

Name:   Daniel B. Silvers

 

/s/ A. Lorne Weil

Name:   A. Lorne Weil

[Signature Page to Amendment No. 1 to Transaction Support Agreement]



--------------------------------------------------------------------------------

/s/ George Peng

Name:       George Peng

 

/s/ Eric Carerra

Name:   Eric Carrera

 

/s/ Marion Rainone

Name:   Marion Rainone

 

/s/ Nancy Torres

Name:   Nancy Torres

 

/s/ Joanne O’Shea

Name:   Joanne O’Shea

 

/s/ Debra Aronowitz

Name:   Debra Aronowitz

 

/s/ Jenn Calabrese

Name:   Jenn Calabrese

 

/s/ Nicholas Weil

Name:   Nicholas Weil

[Signature Page to Amendment No. 1 to Transaction Support Agreement]



--------------------------------------------------------------------------------

LACQ:

 

LEISURE ACQUISITION CORP.

 

By:    

/s/ Daniel B. Silvers

  Name: Daniel B. Silvers   Title:   Chief Executive Officer

 

COMPANY:

 

GTWY HOLDINGS LIMITED

 

By:  

/s/ Gabriel de Alba

  Name: Gabriel de Alba   Title:   Authorized Signatory

[Signature Page to Amendment No. 1 to Transaction Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

(see attached)



--------------------------------------------------------------------------------

WARRANT AGREEMENT

GTWY HOLDINGS LIMITED

and

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

Dated as of [●], 2020

THIS WARRANT AGREEMENT (this “Agreement”), dated as of [●], 2020, is by and
between GTWY Holdings Limited, a Canadian corporation (the “Company”), and
Continental Stock Transfer & Trust Company, a New York corporation, as warrant
agent (the “Warrant Agent”, also referred to herein as the “Transfer Agent”).

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of December [●], 2019 (the “Merger Agreement”), with GTWY Merger Sub
Corp. and Leisure Acquisition Corp. (“LACQ”), pursuant to which and in
connection with a Plan of Arrangement, the Company agreed to issue to
shareholders of the Company as of immediately prior to the consummation of the
transactions contemplated by the Merger Agreement (i) a class of warrants
(“Class A Warrants”), subject to certain vesting conditions contained in the
Merger Agreement, to purchase one share of the Company’s capital stock (a
“Common Share”), in accordance with the terms hereof and (ii) a number of Series
I Warrants, Series II Warrants and Series III Warrants (in each case, as defined
below) (such Class A Warrants, Series I Warrants, Series II Warrants and Series
III Warrants issued to such shareholders of the Company, the “GTWY Warrants”);

WHEREAS, pursuant to the Merger Agreement, each warrant issued by LACQ in its
initial public offering to purchase one share of LACQ common stock at an
exercise price of $11.50 (the “LACQ Public Warrants”) was converted into one
warrant, designated as a “Class B Warrant, Series I” (a “Series I Warrant” and
such converted Series I Warrants issued to the holders of LACQ Public Warrants,
the “Series I Public Warrants”), issued by the Company to purchase one Common
Share, in accordance with the terms hereof;

WHEREAS, pursuant to the Merger Agreement, each warrant issued by LACQ pursuant
to that certain Warrant Purchase Agreement, dated as of December 1, 2017, by and
between LACQ and the purchasers named therein (the “Warrant Purchasers”), to
purchase one share of LACQ common stock (the “LACQ Placement Warrants”) was
converted into one warrant, designated as either a Series I Warrant, a “Class B
Warrant, Series II” (a “Series II Warrant”) or a “Class B Warrant, Series III”
(a “Series III Warrant” and together with the Class A Warrants, Series I
Warrants and Series II Warrants, the “Warrants”), in each case, issued by the
Company to purchase one Common Share in accordance with the terms hereof, such
that the aggregate number of LACQ Placement Warrants held by each Warrant
Purchaser was converted into an equal number of Warrants, comprised of equal
amounts of Series I Warrants, Series II Warrants and Series III Warrants;

WHEREAS, in connection with the Merger Agreement and the transactions
contemplated thereby, the Company has entered into that certain Contingent
Forward Purchase Contract, dated as of December [●], 2020, with HG Vora Special
Opportunities Master Fund, Ltd. (“HGV”), pursuant to which HGV has agreed to
purchase 3,000,000 Units (the “Forward Purchase Units”), each Forward Purchase
Unit comprised of one Common Share and one-half of one Series I Warrant, such
purchase to occur simultaneously with the Closing (as defined in the Merger
Agreement);

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form F-4 (the “Registration
Statement”) and prospectus (the “Prospectus”), for the registration, under the
Securities Act of 1933, as amended (the “Securities Act”), of the Common Shares
and the Series I Public Warrants;



--------------------------------------------------------------------------------

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and exercise of the Warrants;

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants; and

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1.    Appointment of Warrant Agent. The Company hereby appoints the Warrant
Agent to act as agent for the Company for the Warrants, and the Warrant Agent
hereby accepts such appointment and agrees to perform the same in accordance
with the terms and conditions set forth in this Agreement.

2.    Warrants.

2.1    Form of Warrant. Each Warrant shall be issued in registered form. At the
Company’s option, any Series I Warrants listed on a securities exchange or
interdealer quotation system may be distinguished from other Series I Warrants
that are not so listed or quoted, by designating such warrants as “Class B
Warrants, Series I-A” and “Class B Warrants, Series I-B”, respectively, and all
such warrants shall be a Series I Warrant for purposes of this Agreement.

2.2    Effect of Countersignature. If a physical certificate is issued, unless
and until countersigned by the Warrant Agent pursuant to this Agreement, a
Warrant shall be invalid and of no effect and may not be exercised by the holder
thereof.

2.3    Registration.

2.3.1    Warrant Register. The Warrant Agent shall maintain books (the “Warrant
Register”), for the registration of original issuance and the registration of
transfer of the Warrants. Upon the initial issuance of the Warrants, the Warrant
Agent shall issue and register the Warrants in the names of the respective
holders thereof in such denominations and otherwise in accordance with
instructions delivered to the Warrant Agent by the Company. Ownership of
beneficial interests in the Warrants shall be shown on, and the transfer of such
ownership shall be effected through, records maintained by institutions that
have accounts with the Depositary Trust Company (the “Depositary”) (such
institutions, with respect to a Warrant in its account, a “Participant”). If the
Depositary subsequently ceases to make its book-entry settlement system
available for any Warrants, the Company may instruct the Warrant Agent regarding
making other arrangements for book-entry settlement. In the event that any
Warrants are not eligible for, or it is no longer necessary to have Warrants
available in book-entry form, the Warrant Agent shall provide written
instructions to the Depositary to deliver to the Warrant Agent for cancellation
each book-entry Warrant, and the Company shall instruct the Warrant Agent to
deliver to the Depositary definitive certificates in physical form evidencing
such Warrants which shall be in the form annexed hereto as Exhibit A. Physical
certificates, if issued, shall be signed by, or bear the facsimile signature of,
the Chairman of the Board, Chief Executive Officer, Chief Financial Officer,
Secretary or other principal officer of the Company. In the event the person
whose facsimile signature has been placed upon any Warrant shall have ceased to
serve in the capacity in which such person signed the Warrant before such
Warrant is issued, it may be issued with the same effect as if he or she had not
ceased to be such at the date of issuance.



--------------------------------------------------------------------------------

2.3.2    Registered Holder. Prior to due presentment for registration of
transfer of any Warrant, the Company and the Warrant Agent may deem and treat
the person in whose name such Warrant is registered in the Warrant Register (the
“Registered Holder”) as the absolute owner of such Warrant and of each Warrant
represented thereby (notwithstanding any notation of ownership or other writing
on any physical certificate made by anyone other than the Company or the Warrant
Agent), for the purpose of any exercise thereof, and for all other purposes, and
neither the Company nor the Warrant Agent shall be affected by any notice to the
contrary.

2.4    No Fractional Warrants Other Than as Part of Forward Purchase Units. The
Company shall not issue fractional Warrants other than as part of the Forward
Purchase Units. If a holder of Warrants would be entitled to receive a
fractional Warrant, the Company shall round down to the nearest whole number the
number of Warrants to be issued to such holder.

3.    Terms and Exercise of Warrants.

3.1    Exercise Prices.

3.1.1    Warrant Price. Each Warrant shall, when countersigned by the Warrant
Agent, entitle the Registered Holder thereof, subject to the provisions of such
Warrant and of this Agreement, to purchase from the Company the number of Common
Shares stated therein, at the price per share applicable to such Warrant (as
provided in Section 3.1.2), subject to the adjustments provided in Section 4
hereof and in the last sentence of this Section 3.1.1. The term “Warrant Price”
as used in this Agreement shall mean the price per share at which Common Shares
may be purchased at the time a Warrant is exercised. The Company in its sole
discretion may lower the Warrant Price at any time prior to the Expiration Date
(as defined below) for a period of not less than twenty (20) Business Days,
provided, that the Company shall provide at least twenty (20) days prior written
notice of such reduction to Registered Holders of the Warrants and, provided
further that any such reduction shall be identical among all of the Warrants.

3.1.2    Exercise Price Per Series.

(a)    Each Class A Warrant shall have a Warrant Price of $0.001;

(b)    Each Series I Warrant shall have a Warrant Price of $11.50;

(c)    Each Series II Warrant shall have a Warrant Price of $12.50; and

(d)    Each Series III Warrant shall have a Warrant Price of $15.00.

3.2    Duration of Warrants. A Warrant may be exercised only during the period
(the “Exercise Period”) commencing as of the Closing and ending (i) with respect
to the Series I Warrants and Series II Warrants, on the date that is the fifth
(5th) anniversary of the Closing and (ii) with respect to the Class A Warrants
and Series III Warrants, on the date that is the seventh (7th) anniversary of
the Closing (in each case, the “Expiration Date”); provided, for the avoidance
of doubt, that the Class A Warrants shall not be exercisable if such Warrants
fail to vest in accordance with their terms; provided, further, however, that
the exercise of any Warrant shall be subject to the satisfaction of any
applicable conditions, as set forth in subsection 3.3.2 below, with respect to
an effective registration statement. Each Warrant not exercised on or before the
applicable Expiration Date shall become void, and all rights thereunder and all
rights in respect thereof under this Agreement shall cease at 5:00 p.m. New York
City time on such applicable Expiration Date. The Company in its sole discretion
may extend the duration of the Warrants by delaying the applicable Expiration
Date; provided, that the Company shall provide at least twenty (20) days prior
written notice of any such extension to Registered Holders of the Warrants and,
provided further that any such extension shall be identical in duration among
all the Warrants.



--------------------------------------------------------------------------------

3.3    Exercise of Warrants.

3.3.1    Payment. Subject to the provisions of the respective Warrant and this
Agreement, a Warrant, when countersigned by the Warrant Agent, may be exercised
by the Registered Holder thereof by surrendering it, at the office of the
Warrant Agent, or at the office of its successor as Warrant Agent, in the
Borough of Manhattan, City and State of New York, with the subscription form, as
set forth in the Warrant, duly executed, and by paying in full the applicable
Warrant Price for each full Common Share as to which the Warrant is exercised
and any and all applicable taxes due in connection with the exercise of the
Warrant, the exchange of the Warrant for the Common Shares and the issuance of
such Common Shares, as follows:

(a)    with respect to all Warrants, in lawful money of the United States, in
good certified check or good bank draft payable to the order of the Warrant
Agent;

(b)    (i) in the event of a redemption pursuant to Section 6 hereof in which
the Company’s board of directors has required all holders of the Series I Public
Warrants to exercise such Series I Public Warrants or (ii) with respect to any
Warrants other than the Series I Public Warrants, on a “cashless basis,” by
surrendering the Warrants for that number of Common Shares equal to the quotient
obtained by dividing (x) the product of the number of Common Shares underlying
the Warrants, multiplied by the difference between the Warrant Price and the
“Fair Market Value”, as defined in this subsection 3.3.1(b) by (y) the Fair
Market Value. Solely for purposes of this subsection 3.3.1(b), the “Fair Market
Value” shall mean the average reported last sale price of the Common Stock for
the ten (10) trading days ending on the third (3rd) trading day prior to the
date on which notice of exercise of the Warrant is sent to the Warrant Agent;

(c)    with respect to all Warrants, as provided in Section 7.4 hereof.

3.3.2    Issuance of Common Shares on Exercise. As soon as practicable after the
exercise of any Warrant and the clearance of the funds in payment of the Warrant
Price (if payment is pursuant to subsection 3.3.1(a)), the Company shall issue
to the Registered Holder of such Warrant a book-entry position or certificate,
as applicable, or for the number of full Common Shares to which he, she or it is
entitled, registered in such name or names as may be directed by him, her or it,
and if such Warrant shall not have been exercised in full, a new book-entry
position or countersigned Warrant, as applicable, for the number of Common
Shares as to which such Warrant shall not have been exercised. No Warrant shall
be exercisable and the Company shall not be obligated to issue Common Shares
upon exercise of a Warrant unless the Common Shares issuable upon such Warrant
exercise has been registered, qualified or deemed to be exempt under the
securities laws of the state of residence of the Registered Holder of the
Warrants. In the event that the condition in the immediately preceding sentence
is not satisfied with respect to a Warrant, the holder of such Warrant shall not
be entitled to exercise such Warrant and such Warrant may have no value and
expire worthless. In no event will the Company be required to net cash settle
the Warrant exercise. The Company may require holders of Warrants to settle
their Warrant on a “cashless basis” pursuant to Section 7.4. If, by reason of
any exercise of warrants on a “cashless basis”, the holder of any Warrant would
be entitled, upon the exercise of such Warrant, to receive a fractional interest
in a Common Share, the Company shall round down to the nearest whole number, the
number of Common Shares to be issued to such holder.

3.3.3    Valid Issuance. All Common Shares issued upon the proper exercise of a
Warrant in conformity with this Agreement shall be validly issued, fully paid
and non-assessable.

3.3.4    Date of Issuance. Each person in whose name any book-entry position or
certificate, as applicable, for Common Shares is issued shall for all purposes
be deemed to have become the holder of record of such Common Shares on the date
on which the Warrant, or book-entry position representing such Warrant, was
surrendered and payment of the Warrant Price was made, irrespective of the date
of delivery of such certificate, in the case of a certificated Warrant except
that, if the date of such surrender and payment is a date when the share
transfer books of the Company or book-entry system of the Warrant Agent are
closed, such person shall be



--------------------------------------------------------------------------------

deemed to have become the holder of such Common Shares at the close of business
on the next succeeding date on which the share transfer books or book-entry
system are open.

3.3.5    Maximum Percentage. A holder of a Warrant may notify the Company in
writing in the event it elects to be subject to the provisions contained in this
subsection 3.3.5; however, no holder of a Warrant shall be subject to this
subsection 3.3.5 unless he, she or it makes such election. If the election is
made by a holder, the Warrant Agent shall not effect the exercise of the
holder’s Warrant, and such holder shall not have the right to exercise such
Warrant, to the extent that after giving effect to such exercise, such person
(together with such person’s affiliates), to the Warrant Agent’s actual
knowledge, would beneficially own in excess of 9.8% (the “Maximum Percentage”)
of the Common Shares outstanding immediately after giving effect to such
exercise. For purposes of the foregoing sentence, the aggregate number of Common
Shares beneficially owned by such person and its affiliates shall include the
number of Common Shares issuable upon exercise of the Warrant with respect to
which the determination of such sentence is being made, but shall exclude Common
Shares that would be issuable upon (x) exercise of the remaining, unexercised
portion of the Warrant beneficially owned by such person and its affiliates and
(y) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by such person and its
affiliates (including, without limitation, any convertible notes or convertible
preferred stock or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein. Except as set forth in the
preceding sentence, for purposes of this paragraph, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). For purposes of any Warrant, in
determining the number of outstanding Common Shares, the holder may rely on the
number of outstanding Common Shares as reflected in (1) the Company’s most
recent annual report on Form 10-K, quarterly report on Form 10-Q, current report
on Form 8-K or other public filing with the Commission as the case may be, (2) a
more recent public announcement by the Company or (3) any other notice by the
Company or the Transfer Agent setting forth the number of Common Shares
outstanding. For any reason at any time, upon the written request of the holder
of the Warrant, the Company shall, within two (2) Business Days, confirm orally
and in writing to such holder the number of Common Shares then outstanding. In
any case, the number of outstanding Common Shares shall be determined after
giving effect to the conversion or exercise of equity securities of the Company
by the holder and its affiliates since the date as of which such number of
outstanding Common Shares was reported. By written notice to the Company, the
holder of a Warrant may from time to time increase or decrease the Maximum
Percentage applicable to such holder to any other percentage specified in such
notice; provided, however, that any such increase shall not be effective until
the sixty-first (61st) day after such notice is delivered to the Company.

4.    Adjustments.

4.1    Stock Dividends.

4.1.1    Split-Ups. If after the date hereof, and subject to the provisions of
Section 4.6 below, the number of outstanding Common Shares is increased by a
stock dividend payable in Common Shares, or by a split-up of Common Shares or
other similar event, then, on the effective date of such stock dividend,
split-up or similar event, the number of Common Shares issuable on exercise of
each Warrant shall be increased in proportion to such increase in the
outstanding Common Shares. A rights offering to holders of Common Shares
entitling holders to purchase Common Shares at a price less than the “Fair
Market Value” (as defined below) shall be deemed a stock dividend of a number of
Common Shares equal to the product of (i) the number of Common Shares actually
sold in such rights offering (or issuable under any other equity securities sold
in such rights offering that are convertible into or exercisable for the Common
Shares) multiplied by (ii) one (1) minus the quotient of (x) the price per
Common Share paid in such rights offering divided by (y) the Fair Market Value.
For purposes of this subsection 4.1.1, (i) if the rights offering is for
securities convertible into or exercisable for Common Shares, in determining the
price payable for Common Shares, there shall be taken into account any
consideration received for such rights, as well as any additional amount payable
upon exercise or conversion and (ii) “Fair Market Value” means the volume
weighted average price of the Common Shares as reported during the ten
(10) trading day period ending on the trading day prior to the first date on
which the Common Shares trade on the applicable exchange or in the applicable
market, regular way, without the right to receive such rights.



--------------------------------------------------------------------------------

4.1.2    Extraordinary Dividends. If the Company, at any time while the Warrants
are outstanding and unexpired, shall pay a dividend or make a distribution in
cash, securities or other assets to the holders of the Common Shares on account
of such Common Shares (or other shares of the Company’s capital stock into which
the Warrants are convertible), other than (a) as described in subsection 4.1.1
above or (b) Ordinary Cash Dividends (as defined below) (any such non-excluded
event being referred to herein as an “Extraordinary Dividend”), then the
applicable Warrant Price shall be decreased, effective immediately after the
effective date of such Extraordinary Dividend, by the amount of cash and/or the
fair market value (as determined by the Company’s board of directors (the
“Board”), in good faith) of any securities or other assets paid on each Common
Share in respect of such Extraordinary Dividend. For purposes of this subsection
4.1.2, “Ordinary Cash Dividends” means any cash dividend or cash distribution
which, when combined on a per share basis, with the per share amounts of all
other cash dividends and cash distributions paid on the Common Shares during the
365-day period ending on the date of declaration of such dividend or
distribution (as adjusted to appropriately reflect any of the events referred to
in other subsections of this Section 4 and excluding cash dividends or cash
distributions that resulted in an adjustment to the applicable Warrant Price or
to the number of Common Shares issuable on exercise of each Warrant) does not
exceed $0.50.

4.2    Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 4.6 hereof, the number of outstanding Common Shares is
decreased by a consolidation, combination, reverse stock split or
reclassification of Common Shares or other similar event, then, on the effective
date of such consolidation, combination, reverse stock split, reclassification
or similar event, the number of Common Shares issuable on exercise of each
Warrant shall be decreased in proportion to such decrease in outstanding Common
Shares.

4.3    Adjustments in Exercise Price. Whenever the number of Common Shares
purchasable upon the exercise of the Warrants is adjusted, as provided in
subsection 4.1.1 or Section 4.2 above, the applicable Warrant Price shall be
adjusted (to the nearest cent) by multiplying such Warrant Price immediately
prior to such adjustment by a fraction (x) the numerator of which shall be the
number of Common Shares purchasable upon the exercise of the Warrants
immediately prior to such adjustment, and (y) the denominator of which shall be
the number of Common Shares so purchasable immediately thereafter.

4.4    Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding Common Shares, or in the
case of any merger or consolidation of the Company with or into another
corporation (other than a consolidation or merger in which the Company is the
continuing corporation and that does not result in any reclassification or
reorganization of the outstanding Common Shares), or in the case of any sale or
conveyance to another corporation or entity of the assets or other property of
the Company as an entirety or substantially as an entirety in connection with
which the Company is dissolved, the holders of the Warrants shall thereafter
have the right to purchase and receive, upon the basis and upon the terms and
conditions specified in the Warrants and in lieu of the Common Shares
immediately theretofore purchasable and receivable upon the exercise of the
rights represented thereby, the kind and amount of shares of stock or other
securities or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that the holder of the Warrants would have received if
such holder had exercised his, her or its Warrant(s) immediately prior to such
event (the “Alternative Issuance” ); provided, however, that (i) if the holders
of the Common Shares were entitled to exercise a right of election as to the
kind or amount of securities, cash or other assets receivable upon such
consolidation or merger, then the kind and amount of securities, cash or other
assets constituting the Alternative Issuance for which each Warrant shall become
exercisable shall be deemed to be the weighted average of the kind and amount
received per share by the holders of the Common Shares in such consolidation or
merger that affirmatively make such election, and (ii) if a tender, exchange or
redemption offer shall have been made to and accepted by the holders of the
Common Shares under circumstances in which, upon completion of such tender or
exchange offer, the maker thereof, together with members of any group (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act (or any successor rule))
of which such maker is a part, and together with any affiliate or associate of
such maker (within the meaning of Rule 12b-2 under the Exchange Act (or any
successor rule)) and any members of any such group of which any such affiliate
or associate is a part, own beneficially (within the



--------------------------------------------------------------------------------

meaning of Rule 13d-3 under the Exchange Act (or any successor rule)) more than
50% of the outstanding Common Shares, the holder of a Warrant shall be entitled
to receive as the Alternative Issuance, the highest amount of cash, securities
or other property to which such holder would actually have been entitled as a
shareholder if such Warrant holder had exercised the Warrant prior to the
expiration of such tender or exchange offer, accepted such offer and all of the
Common Shares held by such holder had been purchased pursuant to such tender or
exchange offer, subject to adjustments (from and after the consummation of such
tender or exchange offer) as nearly equivalent as possible to the adjustments
provided for in this Section 4; provided, further, that if less than 70% of the
consideration receivable by the holders of the Common Shares in the applicable
event is payable in the form of common stock in the successor entity that is
listed for trading on a national securities exchange or is quoted in an
established over-the-counter market, or is to be so listed for trading or quoted
immediately following such event, and if the Registered Holder properly
exercises the Warrant within thirty (30) days following the public disclosure of
the consummation of such applicable event by the Company pursuant to a Current
Report on Form 8-K filed with the Commission, the Warrant Price shall be reduced
by an amount (in dollars) equal to the difference of (i) the Warrant Price in
effect prior to such reduction minus (ii) (A) the Per Share Consideration (as
defined below) (but in no event less than zero) minus (B) the Black-Scholes
Warrant Value (as defined below). The “Black-Scholes Warrant Value” means the
value of a Warrant immediately prior to the consummation of the applicable event
based on the Black-Scholes Warrant Model for a Capped American Call on Bloomberg
Financial Markets (“Bloomberg”). For purposes of calculating such amount,
(1) Section 5 of this Agreement shall be taken into account, (2) the price of
each Common Share shall be the volume weighted average price of the Common
Shares as reported during the ten (10) trading day period ending on the trading
day prior to the effective date of the applicable event, (3) the assumed
volatility shall be the 90 day volatility obtained from the HVT function on
Bloomberg determined as of the trading day immediately prior to the day of the
announcement of the applicable event, and (4) the assumed risk-free interest
rate shall correspond to the U.S. Treasury rate for a period equal to the
remaining term of the Warrant. “Per Share Consideration” means (i) if the
consideration paid to holders of the Common Shares consists exclusively of cash,
the amount of such cash per Common Share, and (ii) in all other cases, the
volume weighted average price of the Common Shares as reported during the ten
(10) trading day period ending on the trading day prior to the effective date of
the applicable event. If any reclassification or reorganization also results in
a change in Common Shares covered by subsection 4.1.1, then such adjustment
shall be made pursuant to subsection 4.1.1 or Sections 4.2, 4.3 and this
Section 4.4. The provisions of this Section 4.4 shall similarly apply to
successive reclassifications, reorganizations, mergers or consolidations, sales
or other transfers. In no event will the Warrant Price be reduced to less than
the par value per share issuable upon exercise of the Warrant.

4.5    Notices of Changes in Warrant. Upon every adjustment of the applicable
Warrant Price or the number of Company Shares issuable upon exercise of a
Warrant, the Company shall give written notice thereof to the Warrant Agent,
which notice shall state the Warrant Price resulting from such adjustment and
the increase or decrease, if any, in the number of Common Shares purchasable at
such price upon the exercise of a Warrant, setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is based.
Upon the occurrence of any event specified in Sections 4.1, 4.2, 4.3 or 4.4, the
Company shall give written notice of the occurrence of such event to each holder
of a Warrant, at the last address set forth for such holder in the Warrant
Register, of the record date or the effective date of the event. Failure to give
such notice, or any defect therein, shall not affect the legality or validity of
such event.

4.6    No Fractional Shares. Notwithstanding any provision contained in this
Agreement to the contrary, the Company shall not issue fractional Common Shares
upon the exercise of Warrants. If, by reason of any adjustment made pursuant to
this Section 4, the holder of any Warrant would be entitled, upon the exercise
of such Warrant, to receive a fractional interest in a Common Share, the Company
shall, upon such exercise, round down to the nearest whole number the number of
Common Shares to be issued to such holder.

4.7    Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of Common Shares as is
stated in the Warrants initially issued pursuant to this Agreement; provided,



--------------------------------------------------------------------------------

however, that the Company may at any time in its sole discretion make any change
in the form of Warrant that the Company may deem appropriate and that does not
affect the substance thereof, and any Warrant thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant or
otherwise, may be in the form as so changed.

4.8    Other Events. In case any event shall occur affecting the Company as to
which none of the provisions of preceding subsections of this Section 4 are
strictly applicable, but which would require an adjustment to the terms of the
Warrants in order to (i) avoid an adverse impact on the Warrants and
(ii) effectuate the intent and purpose of this Section 4, then, in each such
case, the Company shall appoint a firm of independent public accountants,
investment banking or other appraisal firm of recognized national standing,
which shall give its opinion as to whether or not any adjustment to the rights
represented by the Warrants is necessary to effectuate the intent and purpose of
this Section 4 and, if they determine that an adjustment is necessary, the terms
of such adjustment. The Company shall adjust the terms of the Warrants in a
manner that is consistent with any adjustment recommended in such opinion.

5.    Transfer and Exchange of Warrants.

5.1    Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for transfer.
Upon any such transfer, a new Warrant representing an equal aggregate number of
Warrants shall be issued and the old Warrant shall be cancelled by the Warrant
Agent. The Warrants so cancelled shall be delivered by the Warrant Agent to the
Company from time to time upon request.

5.2    Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written request for exchange or transfer, and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the Registered Holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that in
the event that a Warrant surrendered for transfer bears a restrictive legend,
the Warrant Agent shall not cancel such Warrant and issue new Warrants in
exchange thereof until the Warrant Agent has received an opinion of counsel for
the Company stating that such transfer may be made and indicating whether the
new Warrants must also bear a restrictive legend.

5.3    Fractional Warrants. The Warrant Agent shall not be required to effect
any registration of transfer or exchange which shall result in the issuance of a
warrant certificate or book-entry position for a fraction of a warrant, except
as part of the Forward Purchase Units.

5.4    Service Charges. No service charge shall be made for any exchange or
registration of transfer of Warrants.

5.5    Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Agreement, the Warrants required to be issued pursuant to the provisions of this
Section 5, and the Company, whenever required by the Warrant Agent, shall supply
the Warrant Agent with Warrants duly executed on behalf of the Company for such
purpose.

6.    Redemption.

6.1    Redemption. Subject to Section 6.4 hereof, not less than all of the
outstanding Series I Public Warrants may be redeemed, at the option of the
Company, at any time while they are exercisable and prior to their expiration,
at the office of the Warrant Agent, upon notice to the Registered Holders of the
Series I Public Warrants, as described in Section 6.2 below, at the price of
$0.01 per Warrant (the “Redemption Price”), provided that the last reported
sales price of Common Shares is at least $18.00 per share (subject to adjustment
in



--------------------------------------------------------------------------------

compliance with Section 4 hereof), on each of twenty (20) trading days within
the thirty (30) trading-day period ending on the third Business Day prior to the
date on which notice of the redemption is given and provided that there is an
effective registration statement covering the Common Shares issuable upon
exercise of the Series I Public Warrants, and a current prospectus relating
thereto, available throughout the 30-day Redemption Period (as defined in
Section 6.2 below) or the Company has elected to require the exercise of the
Series I Public Warrants on a “cashless basis” pursuant to subsection 3.3.1.

6.2    Date Fixed for, and Notice of, Redemption. In the event that the Company
elects to redeem all of the Series I Public Warrants, the Company shall fix a
date for the redemption (the “Redemption Date”). Notice of redemption shall be
mailed by first class mail, postage prepaid, by the Company not less than thirty
(30) days prior to the Redemption Date (such 30-day period, the “Redemption
Period”) to the Registered Holders of the Series I Public Warrants to be
redeemed at their last addresses as they shall appear on the registration books.
Any notice mailed in the manner herein provided shall be conclusively presumed
to have been duly given whether or not the Registered Holder received such
notice.

6.3    Exercise After Notice of Redemption. The Series I Public Warrants may be
exercised for cash (or on a “cashless basis” in accordance with subsection
3.3.1(b)) at any time after notice of redemption shall have been given by the
Company pursuant to Section 6.2 hereof and prior to the Redemption Date. In the
event that the Company determines to require all holders of Series I Public
Warrants to exercise such warrants on a “cashless basis” pursuant to subsection
3.3.1, the notice of redemption shall contain the information necessary to
calculate the number of Common Shares to be received upon exercise of the Series
I Public Warrants, including the Fair Market Value (as such term is defined in
subsection 3.3.1(b)) in such case. On and after the Redemption Date, the record
holder of the Series I Public Warrants shall have no further rights except to
receive, upon surrender of the Series I Public Warrants, the Redemption Price.

6.4    Exclusion of non-Series I Public Warrants.

6.4.1    Excluded Warrants. The Company agrees that the redemption rights
provided in this Section 6 shall not apply to GTWY Warrants or to Series I
Warrants, Series II Warrants and Series III Warrants that were LACQ Placement
Warrants or part of the Forward Purchase Units (such Warrants, “Excluded
Warrants”) if at the time of redemption such Excluded Warrants continue to be
held by a Warrant Purchaser, HGV or their respective Affiliate Transferees (as
defined below). However, once such Excluded Warrants are transferred (other than
to Affiliate Transferees), the Company may redeem the Excluded Warrants provided
that the criteria for redemption are met, including the opportunity of the
holder of such Excluded Warrants to exercise the Excluded Warrants prior to
redemption pursuant to Section 6.3. Excluded Warrants that are transferred to
persons other than Affiliate Transferees shall upon such transfer seize to be
Excluded Warrants and shall become Series I Warrants, Series II Warrants or
Series III Warrants, as applicable, under this Agreement.

6.4.2    Affiliate Transferees. For purposes of this Section 6.4, “Affiliate
Transferee” means the recipient of an Excluded Warrant from a Warrant Purchaser
or HGV (an “Excluded Warrant Transferor”)

(a) as a gift to such Excluded Warrant Transferor’s immediate family or to a
trust, the beneficiary of which is a member of such Excluded Warrant
Transferor’s immediate family, an affiliate of such persons or to a charitable
organization;

(b) to the Company’s officers or directors, any affiliate or family member of
any Company officers or directors or any member or affiliate of Hydra
Management, LLC and Matthews Lane Capital Partners LLC (collectively, the
“Sponsors” and each a “Sponsor”) or HGV or fund or account managed or advised by
HG Vora Capital Management LLC;

(c) by virtue of the laws of descent and distribution upon death of such
Excluded Warrant Transferor;



--------------------------------------------------------------------------------

(d) pursuant to a qualified domestic relations order; and

(e) by virtue of, with respect to the Sponsors or affiliates of the Sponsors,
the laws of the state of Delaware or a Sponsor’s or a Sponsor’s affiliate’s
limited liability company operating agreement upon dissolution of such person
and with respect to HGV, the laws of the Cayman Islands or HGV’s memorandum and
articles of association upon dissolution of HGV.

7.    Other Provisions Relating to Rights of Holders of Warrants.

7.1    No Rights as Shareholder. A Warrant does not entitle the Registered
Holder thereof to any of the rights of a shareholder of the Company, including,
without limitation, the right to receive dividends, or other distributions,
exercise any preemptive rights to vote or to consent or to receive notice as
shareholders in respect of the meetings of shareholders or the election of
directors of the Company or any other matter.

7.2    Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company and the Warrant Agent may on such
terms as to indemnity or otherwise as they may in their discretion impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a new Warrant of like denomination, tenor, and date as the Warrant so lost,
stolen, mutilated, or destroyed. Any such new Warrant shall constitute a
substitute contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated, or destroyed Warrant shall be at any time enforceable
by anyone.

7.3    Reservation of Common Shares. The Company shall at all times reserve and
keep available a number of its authorized but unissued Common Shares that shall
be sufficient to permit the exercise in full of all outstanding Warrants issued
pursuant to the terms of the Merger Agreement.

7.4    Registration of Common Shares; Cashless Exercise at Company’s Option.

7.4.1    Registration of the Common Shares. The Company agrees that as soon as
practicable, but in no event later than fifteen (15) Business Days after the
Closing, it shall use its best efforts to file with the Commission a
registration statement for the registration, under the Securities Act, of the
Common Shares issuable upon exercise of the Warrants; provided, however, that
the Company shall have no obligations pursuant to this sentence with respect to
the holders of Warrants whose Warrants are subject to that certain Registration
Rights Agreement, dated as of the date hereof, by and among the Company and
other holders thereto. The Company shall use its best efforts to cause the same
to become effective and to maintain the effectiveness of such registration
statement, and a current prospectus relating thereto, until the expiration of
the Warrants in accordance with the provisions of this Agreement. If any such
registration statement has not been declared effective by the 60th Business Day
following the Closing, holders of the Warrants shall have the right, during the
period beginning on the 61st Business Day after the Closing and ending upon such
registration statement being declared effective by the Commission, and during
any other period when the Company shall fail to have maintained an effective
registration statement covering the shares of Common Stock issuable upon
exercise of the Warrants, to exercise such Warrants on a “cashless basis,” by
exchanging the Warrants (in accordance with Section 3(a)(9) of the Securities
Act (or any successor rule) or another exemption) for that number of shares of
Common Stock equal to the quotient obtained by dividing (x) the product of the
number of shares of Common Stock underlying the Warrants, multiplied by the
difference between the Warrant Price and the “Fair Market Value” (as defined
below) by (y) the Fair Market Value. Solely for purposes of this subsection
7.4.1, “Fair Market Value” shall mean the volume weighted average price of the
Common Stock as reported during the ten (10) trading day period ending on the
trading day prior to the date that notice of exercise is received by the Warrant
Agent from the holder of such Warrants or its securities broker or intermediary.
The date that notice of cashless exercise is received by the Warrant Agent shall
be conclusively determined by the Warrant Agent. In connection with the
“cashless exercise” of a Warrant, the Company shall, upon request, provide the
Warrant Agent with an opinion of counsel for the Company (which shall be an
outside law firm with securities law experience) stating that (i) the exercise
of the Warrants on a cashless basis in accordance with this subsection 6.4.1 is
not required to be registered under the Securities Act and (ii) the Common
Shares issued upon



--------------------------------------------------------------------------------

such exercise shall be freely tradable under United States federal securities
laws by anyone who is not an affiliate (as such term is defined in Rule 144
under the Securities Act (or any successor rule)) of the Company and,
accordingly, shall not be required to bear a restrictive legend. Except as
provided in subsection 7.4.2, for the avoidance of any doubt, unless and until
all of the Warrants have been exercised (other than Warrants subject to the
Registration Rights Agreement referred to above), the Company shall continue to
be obligated to comply with its registration obligations under the first three
sentences of this subsection 7.4.1.

7.4.2    Cashless Exercise at Company’s Option. If the Common Shares at the time
of any exercise of a Warrant are not listed on a national securities exchange
such that it satisfies the definition of a “covered security” under
Section 18(b)(1) of the Securities Act (or any successor rule), the Company may,
at its option, (i) require holders to exercise Warrants on a “cashless basis” in
accordance with Section 3(a)(9) of the Securities Act (or any successor rule) as
described in subsection 7.4.1 and (ii) in the event the Company so elects, the
Company shall not be required to file or maintain in effect a registration
statement for the registration, under the Securities Act, of the Common Shares
issuable upon exercise of the Warrants, notwithstanding anything in this
Agreement to the contrary. If the Company does not elect at the time of exercise
to require a holder of Warrants who exercises Warrants to exercise such Warrants
on a “cashless basis,” it agrees to use its best efforts to register or qualify
for sale the Common Shares issuable upon exercise of the Warrant under the blue
sky laws of the state of residence (in those states in which the Warrants were
initially offered by the Company) of the exercising Warrant holder to the extent
an exemption is not available.

8.    Concerning the Warrant Agent and Other Matters.

8.1    Payment of Taxes. The Company shall from time to time promptly pay all
taxes and charges that may be imposed upon the Company or the Warrant Agent in
respect of the issuance or delivery of Common Shares upon the exercise of the
Warrants, but the Company shall not be obligated to pay any transfer taxes in
respect of the Warrants or such Common Shares.

8.2    Resignation, Consolidation, or Merger of Warrant Agent.

8.2.1    Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days’
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of thirty
(30) days after it has been notified in writing of such resignation or
incapacity by the Warrant Agent or by the holder of a Warrant (who shall, with
such notice, submit his Warrant for inspection by the Company), then the holder
of any Warrant may apply to the Supreme Court of the State of New York for the
County of New York for the appointment of a successor Warrant Agent at the
Company’s cost. Any successor Warrant Agent, whether appointed by the Company or
by such court, shall be a corporation organized and existing under the laws of
the State of New York, in good standing and having its principal office in the
Borough of Manhattan, City and State of New York, and authorized under such laws
to exercise corporate trust powers and subject to supervision or examination by
federal or state authority. After appointment, any successor Warrant Agent shall
be vested with all the authority, powers, rights, immunities, duties, and
obligations of its predecessor Warrant Agent with like effect as if originally
named as Warrant Agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor Warrant Agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor Warrant Agent all the authority, powers, and
rights of such predecessor Warrant Agent hereunder; and upon request of any
successor Warrant Agent the Company shall make, execute, acknowledge, and
deliver any and all instruments in writing for more fully and effectually
vesting in and confirming to such successor Warrant Agent all such authority,
powers, rights, immunities, duties, and obligations.



--------------------------------------------------------------------------------

8.2.2    Notice of Successor Warrant Agent. In the event a successor Warrant
Agent shall be appointed, the Company shall give notice thereof to the
predecessor Warrant Agent and the Transfer Agent for the Common Shares not later
than the effective date of any such appointment.

8.2.3    Merger or Consolidation of Warrant Agent. Any corporation into which
the Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.

8.3    Fees and Expenses of Warrant Agent.

8.3.1    Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and shall,
pursuant to its obligations under this Agreement, reimburse the Warrant Agent
upon demand for all expenditures that the Warrant Agent may reasonably incur in
the execution of its duties hereunder.

8.3.2    Further Assurances. The Company agrees to perform, execute,
acknowledge, and deliver or cause to be performed, executed, acknowledged, and
delivered all such further and other acts, instruments, and assurances as may
reasonably be required by the Warrant Agent for the carrying out or performing
of the provisions of this Agreement.

8.4    Liability of Warrant Agent.

8.4.1    Reliance on Company Statement. Whenever in the performance of its
duties under this Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the Chief
Executive Officer, Chief Financial Officer, Secretary or Chairman of the Board
of the Company and delivered to the Warrant Agent. The Warrant Agent may rely
upon such statement for any action taken or suffered in good faith by it
pursuant to the provisions of this Agreement.

8.4.2    Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by the Warrant Agent in the execution of this
Agreement, except as a result of the Warrant Agent’s gross negligence, willful
misconduct or bad faith.

8.4.3    Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Agreement or with respect to the validity or execution
of any Warrant (except its countersignature thereof). The Warrant Agent shall
not be responsible for any breach by the Company of any covenant or condition
contained in this Agreement or in any Warrant. The Warrant Agent shall not be
responsible to make any adjustments required under the provisions of Section 4
hereof or be responsible for the manner, method, or amount of any such
adjustment or the ascertaining of the existence of facts that would require any
such adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Common
Shares to be issued pursuant to this Agreement or any Warrant or as to whether
any Common Shares shall, when issued, be valid and fully paid and
non-assessable.

8.5    Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all monies received by the Warrant Agent for the purchase of
Common Shares through the exercise of the Warrants.



--------------------------------------------------------------------------------

9.    Miscellaneous Provisions.

9.1    Successors. All the covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns.

9.2    Notices. Any notice, statement or demand authorized by this Agreement to
be given or made by the Warrant Agent or by the holder of any Warrant to or on
the Company shall be sufficiently given when so delivered if by hand or
overnight delivery or if sent by certified mail or private courier service
within five (5) days after deposit of such notice, postage prepaid, addressed
(until another address is filed in writing by the Company with the Warrant
Agent), as follows:

c/o Gateway Casinos & Entertainment Limited

4331 Dominion Street

Vancouver, BC V5G 1C7

Attention: Tolek Strukoff, Chief Legal Officer and Corporate Secretary

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to or on the Warrant Agent shall
be sufficiently given when so delivered if by hand or overnight delivery or if
sent by certified mail or private courier service within five (5) days after
deposit of such notice, postage prepaid, addressed (until another address is
filed in writing by the Warrant Agent with the Company), as follows:

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, NY 10004

Attention: Compliance Department

9.3    Applicable Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

9.4    Persons Having Rights under this Agreement. Nothing in this Agreement
shall be construed to confer upon, or give to, any person or corporation other
than the parties hereto and the Registered Holders of the Warrants any right,
remedy, or claim under or by reason of this Agreement or of any covenant,
condition, stipulation, promise, or agreement hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto and their successors and
assigns and of the Registered Holders of the Warrants.

9.5    Examination of the Warrant Agreement. A copy of this Agreement shall be
available at all reasonable times at the office of the Warrant Agent in the
Borough of Manhattan, City and State of New York, for inspection by the
Registered Holder of any Warrant. The Warrant Agent may require any such holder
to submit his Warrant for inspection by it.

9.6    Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

9.7    Effect of Headings. The section headings herein are for convenience only
and are not part of this Agreement and shall not affect the interpretation
thereof.



--------------------------------------------------------------------------------

9.8    Amendments. This Agreement may be amended by the parties hereto without
the consent of any Registered Holder for the purpose of curing any ambiguity, or
curing, correcting or supplementing any defective provision contained herein or
adding or changing any other provisions with respect to matters or questions
arising under this Agreement as the parties may deem necessary or desirable and
that the parties deem shall not adversely affect the interest of the Registered
Holders. All other modifications or amendments, including any amendment to
increase the applicable Warrant Price or shorten the applicable Exercise Period
shall require the vote or written consent of the Registered Holders of 50% of
the then outstanding Warrants. Notwithstanding the foregoing, the Company may
lower the applicable Warrant Price or extend the duration of the applicable
Exercise Period pursuant to Sections 3.1 and 3.2, respectively, without the
consent of the Registered Holders.

9.9    Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

Exhibit A Form of Warrant Certificate

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GTWY HOLDINGS LIMITED By  

 

            Name:             Title:

 

CONTINENTAL STOCK TRANSFER &

TRUST COMPANY, as Warrant Agent

By  

 

            Name:             Title:

 

 

 

Signature Page to the Warrant Agreement



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Warrant Certificate]

[FACE]

Number

Warrants

THIS WARRANT SHALL BE VOID IF NOT EXERCISED PRIOR TO

THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR

IN THE WARRANT AGREEMENT DESCRIBED BELOW

LEISURE ACQUISITION CORP.

Incorporated Under the Laws of the State of Delaware

CUSIP [●]

Warrant Certificate

This Warrant Certificate certifies that [●], or registered assigns, is the
registered holder of warrant(s) evidenced hereby (the “Warrants” and each, a
“Warrant”) to purchase common shares of capital stock (“Common Shares”), of GTWY
Holdings Limited, a Canadian corporation (the “Company”). Each Warrant entitles
the holder, upon exercise during the period set forth in the Warrant Agreement
referred to below, to receive from the Company that number of fully paid and
non-assessable Common Shares as set forth below, at the exercise price (the
“Exercise Price”) as determined pursuant to the Warrant Agreement, payable in
lawful money (or through cashless exercise as provided for in the Warrant
Agreement) of the United States of America upon surrender of this Warrant
Certificate and payment of the Exercise Price at the office or agency of the
Warrant Agent referred to below, subject to the conditions set forth herein and
in the Warrant Agreement. Defined terms used in this Warrant Certificate but not
defined herein shall have the meanings given to them in the Warrant Agreement.

Each Warrant is initially exercisable for one fully paid and non-assessable
Common Share. The number of Common Shares issuable upon exercise of the Warrants
is subject to adjustment upon the occurrence of certain events set forth in the
Warrant Agreement.

The initial Exercise Price per Common Share for any Warrant is equal to $[●] per
share. The Exercise Price is subject to adjustment upon the occurrence of
certain events set forth in the Warrant Agreement.

Subject to the conditions set forth in the Warrant Agreement, the Warrants may
be exercised only during the Exercise Period and to the extent not exercised by
the end of such Exercise Period, such Warrants shall become void.

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

Signature Page to the Warrant Agreement



--------------------------------------------------------------------------------

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement.

This Warrant Certificate shall be governed by and construed in accordance with
the internal laws of the State of New York, without regard to conflicts of laws
principles thereof.

 

GTWY HOLDINGS LIMITED By:  

 

            Name:             Title:

 

CONTINENTAL STOCK TRANSFER &

TRUST COMPANY, as Warrant Agent

By:  

 

            Name:             Title:

 

 

Signature Page to the Warrant Agreement



--------------------------------------------------------------------------------

[Form of Warrant Certificate]

[Reverse]

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants entitling the holder on exercise to receive shares of Common
Stock and are issued or to be issued pursuant to a Warrant Agreement dated as of
December [●], 2020 (the “Warrant Agreement”), duly executed and delivered by the
Company to Continental Stock Transfer & Trust Company, a New York corporation,
as warrant agent (the “Warrant Agent”), which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
holders (the words “holders” or “holder” meaning the Registered Holders or
Registered Holder) of the Warrants. A copy of the Warrant Agreement may be
obtained by the holder hereof upon written request to the Company. Defined terms
used in this Warrant Certificate but not defined herein shall have the meanings
given to them in the Warrant Agreement.

Warrants may be exercised at any time during the Exercise Period set forth in
the Warrant Agreement. The holder of Warrants evidenced by this Warrant
Certificate may exercise them by surrendering this Warrant Certificate, with the
form of election to purchase set forth hereon properly completed and executed,
together with payment of the Exercise Price as specified in the Warrant
Agreement (or through “cashless exercise” if permitted in accordance with the
Warrant Agreement) at the principal corporate trust office of the Warrant Agent.
In the event that upon any exercise of Warrants evidenced hereby the number of
Warrants exercised shall be less than the total number of Warrants evidenced
hereby, there shall be issued to the holder hereof or his, her or its assignee,
a new Warrant Certificate evidencing the number of Warrants not exercised.

Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no Warrant may be exercised unless at the time of exercise (i) a
registration statement covering the shares of Common Stock to be issued upon
exercise is effective under the Securities Act and (ii) a prospectus thereunder
relating to the shares of Common Stock is current, except through “cashless
exercise” as provided for in the Warrant Agreement.

The Warrant Agreement provides that upon the occurrence of certain events the
number of shares of Common Stock issuable upon exercise of the Warrants set
forth on the face hereof may, subject to certain conditions, be adjusted. If,
upon exercise of a Warrant, the holder thereof would be entitled to receive a
fractional interest in a share of Common Stock, the Company shall, upon
exercise, round down to the nearest whole number of shares of Common Stock to be
issued to the holder of the Warrant.

Warrant Certificates, when surrendered at the principal corporate trust office
of the Warrant Agent by the Registered Holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other governmental charge imposed in
connection therewith.

The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the Warrants nor this Warrant Certificate
entitles any holder hereof to any rights of a stockholder of the Company.

Election to Purchase

(To Be Executed Upon Exercise of Warrant)



--------------------------------------------------------------------------------

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive Common Shares and herewith tenders payment
for such Common Shares to the order of GTWY Holdings Limited (the “Company”) in
the amount of $[●] in accordance with the terms hereof. The undersigned requests
that a certificate for such Common Shares be registered in the name of [●],
whose address is [●] and that such Common Shares be delivered to [●], whose
address is [●]. If said number of Common Shares is less than all of the Common
Shares purchasable hereunder, the undersigned requests that a new Warrant
Certificate representing the remaining balance of such Common Shares be
registered in the name of [●], whose address is [●], and that such Warrant
Certificate be delivered to [●], whose address is [●].

In the event that the Warrant is to be exercised on a “cashless” basis pursuant
to subsection 3.3.1(b) or subsection 3.3.1(c) of the Warrant Agreement, the
number of Common Shares that this Warrant is exercisable for shall be determined
in accordance with subsection 3.3.1(b) or subsection 3.3.1(c), respectively, of
the Warrant Agreement.

In the event that the Warrant is to be exercised on a “cashless” basis pursuant
to Section 7.4 of the Warrant Agreement, the number Common Shares that this
Warrant is exercisable for shall be determined in accordance with Section 7.4 of
the Warrant Agreement.

In the event that the Warrant may be exercised, to the extent allowed by the
Warrant Agreement, through cashless exercise (i) the number of Common Shares
that this Warrant is exercisable for would be determined in accordance with the
relevant section of the Warrant Agreement which allows for such cashless
exercise and (ii) the holder hereof shall complete the following: The
undersigned hereby irrevocably elects to exercise the right, represented by this
Warrant Certificate, through the cashless exercise provisions of the Warrant
Agreement, to receive shares of Common Stock. If said number of shares is less
than all of the Common Shares purchasable hereunder (after giving effect to the
cashless exercise), the undersigned requests that a new Warrant Certificate
representing the remaining balance of such shares be registered in the name of ,
whose address is , and that such Warrant Certificate be delivered to [●], whose
address is [●].

 

Date:                    , 20         (Signature)     (Address)      

 

      (Tax Identification Number)      

 

Signature Guaranteed:

 

THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO
S.E.C. RULE 17Ad-15 (OR ANY SUCCESSOR RULE)).